SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 18, 2014 ROYALE ENERGY, INC. (Exact name of registrant as specified in its charter) California 0-22750 33-02224120 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 3777 Willow Glen Drive El Cajon, California 92019-4601 (Address of principal executive office) Issuer's telephone number:(619) 881-2800 Section 8Other Events Item 8.01Other Events Royale Energy’s acquisition of lease acreage and conduct of seismic surveys for shale liquids on the North Slope of Alaska was the subject of a news article appearing in the Petroleum News on May 18, 2018.The news article is attached to this Report as Exhibit 99.1 Section 9Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibit 99.1News Article SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROYALE ENERGY, INC. Date:May 21, 2012 /s/ Stephen M. Hosmer Stephen M. Hosmer, Co-President, Co-Chief Executive Officer and Chief Financial Officer
